c internal_revenue_service appeals_office marrows road suite newark de release number release date 3-5-1u date uil code a b department of the treasury person to contact emplovee id number tel fax refer reply to ap fe sac skp in re eo revocation tax period s ended form number employer_identification_number cc certified mail last day to file a petition with the united_states tax_court dar arith dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective date your application_for exemption form and associated materials misstated material fact and you operated in a manner materially different than originally represented our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the 91st ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to united_states tax_court second street nw washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency see the enclosed notice helpful contacts for your notice_of_deficiency ’ for taxpayer_advocate telephone numbers and addresses thank you for your cooperation sincerely charles fisher team manager enclosures notice helpful contacts for your 'deficiency notice’ tax_exempt_and_government_entities_division org department of the treasury internal_revenue_service n los angeles street ms los angeles ca sep taxpayer_identification_number ein form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to publication also includes appeal an internal_revenue_service irs decision information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time-to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely moraba a kariig marsha a ramirez director eo e xaminations enclosures publication publication report of examination letter catalog number 34809f corm 886-a explanation of items schedule number or exhibit rov date name of organization taxpayer tax identification_number year period ended ein 200x 200x org legend org final name of organization org1 original name of organization _ nn name of individual rr related_organization ur unrelated organization issue x amount x year ein ein of the organization einr ein of the related_organization fn family name whether org operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and the regulations facts organizational information org1 ein was incorporated as a 499x nn signed the articles of incorporation as the incorporator not-for-profit corporation on september the specific and primary purpose of the corporation was for charitable and educational_purposes in connection with the following whole a to support and promote positive family values as the basis for improving society as a b to promote the importance of family and the family unit as the groundwork for the development of today’s youth c to provide education and guidance to individuals and families on moral and religious values including meetings and seminars designed to bring families close together d to assist other charitable educational and social welfare organizations in the conduct of similar activities e to establish a main office or offices for the conduct of the activities necessary to carry out the purposes of this corporation to engage in any and all lawful activities incidental to the foregoing purposes except as restricted herein f on october 199x the organization applied for recognition as a tax-exempt_organization under internal_revenue_code irc sec_501 on form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code nn signed the form_1023 as the president and described the organization's activities as follows org1 has been organized and will be operated as a charitable_organization to provide and promote guiding principles designed to unite families and society through faith courage love commitment and integrity the organization shall also assist federal state department of the treasury-internal revenue service form 886-a page of form 886-a rev date explanation of items schedule number or exhibit tax identification_number year period ended name of organization taxpayer org ein 200x 200x and local governments and agencies as well as other c organizations in lessening their burdens and facilitating the education and services they provide in general assistance to families and in bringing families and people together to those ends the organization will provide educational and promotional materials through written media and secondarily through other media designed to provide guiding principles to individuals and families for a positive moral and united existence the organization will also provide programs and seminars for the same purposes as well as to encourage faith in a supreme being acknowledge and release the unlimited potential of the individual share knowledge and understanding promote unselfish service to each other and families and to build integrity and strength and morals into values these purposes will be accomplished largely through the promotion and production of live events carrying these principles and themes and using the influence and talents of nn and his associates the organization will also set up an internet site to identify and promote the values described herein the sources of financial support stated as follows i grants and contributions from individuals organizational and corporate donors and ii investment_income a determination_letter was issued on february 199x granting exemption status under code sec_501 as an organization that is not a private_foundation because it is described under code sec_509 and b a vi with an advanced ruling period from september 199x through december 200x on august 200x org filed articles of amendment with the state of change its name to org and added the following provision under its specific and primary purposes o to act as a charitable and educational_organization to assist persons financially or otherwise who are not able to meet the financial burdens of purchasing or otherwise owning their own home and to provide services and programs designed to improve and revitalize single family neighborhoods throughout the country the amended articles signed by nn chairman of the board on may 200x the organization sent its amended articles to the irs to update its records a classification letter was issued on december 200x classifying organization as a public charity under code b a vi a new entity named rr was organized with einr by nn in 200x and it filed forms for form 886-a page of department of the treasury-internal revenue service schedule number or exhibit explanation of items ry form name of organization taxpayer org tax identification_number year period ended 200x ein 200x years 200x through 200x operational information org conducted a down payment assistance dpa program since 200x and the program was introduced by nn of ur mortgage org conducted this program with ur mortgage and received a fee of dollar_figurex and decreased to below dollar_figurex for each down payment assistance transaction that took place since july 200x the org conducted no other programs besides the down payment assistance program agreement with ur mortgage company in the agreement the org was referred to as company was referred to as ur the agreement is as follows and the ur mortgage i background desires to create a nationwide homebuyer down payment assistance program wherein qualified first time homebuyers will apply for and receive a grant for the purchase of a home the homebuyer assistance program essentially operates as follows a homebuyer applies for a grant from for the purchase of a home the real_estate contract is negotiated between the qualified homebuyer and the seller of a home and includes the seller's agreement to the amount of the grant plus a service fee of dollar_figurex at closing of the pay wires the grant to the title company and applies it home purchase toward the homebuyer's purchase of the home following closing the title agent wires the amount of the grant and dollar_figurex of the service fee to the service fee to ur and dollar_figurex of il services provided by ur in consideration of an administrative fee of dollar_figurex paid to ur on each homebuyer transaction ur will provide the following by services a create underwriting guidelines for qualification in the homebuyer assistance program including homebuyer education courses draft contract clause regarding the homebuyer assistance program to be inserted in the purchase contract between the buyer and seller draft the homebuyer application_for participation in homebuyer assistance program and draft gift letter with all necessary title instructions accept and process borrower and seller applications to participate in the homebuyer assistance program including review of purchase contracts and automated underwriting approval of the borrower issue grant approval to participating lender and or title company in the form of a gift letter and coordination of money wire transfers to and from ur and the applicable title company b c d e department of the treasury-internal revenue service page of form 886-a rev date form bbg-a name of organization taxpayer 200x 200x explanation of items tax identification_number year period ended org ein schedule number or exhibit ill services provided by foundation for good and valuable consideration including the agrees to receipt of a dollar_figurex service fee on each homebuyer transaction further agrees to utilize its fund the qualified homebuyer’s grant financial and administrative resources in marketing the homebuyer assistance program on a nationwide level to realtors mortgage lenders and prospective homebuyers according to the response from the organization org was not involved in any paperwork for documentation on the transactions the money came in and went back out org discontinued the program in 200x because org was not happy with how the program was working and not being able to get information and paperwork from ur mortgage how the dpa program works org states how the dpa program works as follows the seller or builder of the home being purchased pays a service fee to org for their services the fee is a percentage of the sales_price of the home based on the amount of cash the buyer needs to get into the home and then x of the sales_price or dollar_figurex which ever is less and then added to the gift amount for example if the buyer needs a gift of x for their down payment the seller would pay a x service fee to org at closing the buyer receives a bona_fide gift from org for x of the sales_price after closing the seller pays the service fee to org which comes from the sellers net_proceeds at the time of funding org is available to any qualified homebuyer including first-time homebuyers org offers funds in the form of a gift to homebuyers to be used for their down payment and or closing costs eligibility requirements e e homebuyer must qualify and be approved for a single family unit fha or conventional loan through an automated underwriting system such as loan prospector desktop underwriter desktop originator or a mortgage investor specific underwriting system borrower's that do not meet the automated underwriting criteria may still be eligible based on traditional underwriting on a case to case basis the homebuyer's must complete a homeownership education course offered at any of the following agencies ur ur ur ur ur ur form 886-a page of department of the treasury-intema revenue service schedule number or exhibit ' form rev date 886-a explanation of items tax identification_number year period ended name of organization t axpayer org ein 200x 200x ur the loan program the buyer is quailed for must allow for gift funds to be used in e conjunction with the purchase of their home e org reserves the right to approve or disapprove any loan program homebuyer or seller step by step instructions at closing the real_estate purchase contract and seller the real_estate purchase contract is negotiated between the buyer and the seller where the seller agrees to pay a service fee to org the contract should include the following seller agrees to pay a service fee to org in the amount of dollar_figure participation letter should then be forwarded to the participating lender and title company the application should then be filled out by the lender buyers and sellers this form may be obtained by calling or online at www no phone number of website address are listed under the instructions the application real_estate purchase contract and proof the borrowers have been pre-approved by an automated underwriting system or equivalent and the seller’s participation letter should then be faxed to org the fax number is no phone number is listed our staff then reviews them and the transaction is scheduled for future funding the gift letter for the buyer is prepared and faxed to the lender with instructions that the borrowers must attend a homebuyer counseling program from the list of agencies listed under the eligibility requirements proof of the buyer’s attendance must be provided to org before closing when the loan is approved the lender notifies org of the target closing date closing instructions are faxed to the title company and then the gift funds can be wired from org to the title company within hours once the closing occurs another american dream will have been achieved from the above descriptions of how the dpa program works and who is eligible we have learned that the org’s dpa program has no income or asset restrictions for the homebuyer homebuyers do not need to be low or medium income and or first-time homebuyers also we discovered that the dpa transactions result in a circular flow of the money with org as the intermediary financial statement org conducted x dpa transactions in 200x and x transactions in 200x a side-by-side comparison of the forms information is displayed in the table below department of the treasury-internal revenue service page of form 886-a form 886-a explanation of items schedule number or exhibit rev date name of organization taxpayer org ein i tax identification_number year period ended 200x 200x december 200x december 200x revenue direct public support program service revenue interest_income other revenue total revenue expenses grants to rr accounting fees legal fees supplies telephone postage and shipping _ _ he _ occupancy printing and publication travel wire transfer fee administration costs automobile expense bank service charges credit card fees miscellaneous advertising professional fees production_costs down payment assistance es a licenses and permits total expenses net_income d r _ org described its primary exempt_purpose on the forms as follows org mission is to strengthen individuals by providing guiding principles that unite families and society through faith courage love commitment and integrity org accomplishes its mission by producing publishing and distributing practical information from qualified experts in the areas of physical health literacy and education social-emotional spiritual strength finance and resource management and self-reliance according to its financial records the direct public support of dollar_figurex for 200x was revenues earned before org started the down payment assistance program the revenue included production fees and donations received the program service revenue were fees received from the dpa program in 200x both direct public support and program service revenue were fees received from dpa program the reported grants of dollar_figurex paid in 200x and dollar_figurex paid in 200x were grants to rr department of the treasury-internal revenue service form 886-a page of schedule number or exhibit form 886-a ae ene explanation of items tax identification_number year period ended name of organization taxpayer org ein 200x 200x bank statement org had a checking account with ur bank the account was under org and it was closed on dec 200x org opened a checking account with bank ur on nov 200x and the account is under nn and nn spouse the account number is the transactions listed on the bank statements indicated that org started its dpa transactions on june 200x they received a dollar_figurex fee transferred from ur title corp the last dpa transaction was on may 200x after a review of the general ledger and bank statements we established that org received dpa funds first then wire transferred the exact amount of the funds to the title or escrow companies after the transaction org received its fees from the title or escrow companies for example org received a wire transfer fund of dollar_figurex on nov 200x then it transferred the dollar_figurex to ur title co escrow a on nov 200x ur received a fee of dollar_figurex from the ur title advertising material org's pamphlet promotes its dpa program to buyers sellers builders lenders and real_estate professionals as follows our program is simple fast and easy you can work with any real_estate_professional or lender there is no extra qualifying no asset or geographical restrictions and no reserve requirements we will even provide you with an online homeowner's education program all you need to do is be approved with your lender through an automated underwriting system for a mortgage that allows your down payment to come from gift funds and use a seller that will agree to pay org a service fee after the home closes seller builder org provides sellers or builders with several advantages by allowing more people to become qualified home buyers we increase a seller’s pool of potential buyers by up to x because of the increased qualified buyers the seller can sell the home significantly faster your house will be on the market for less time we also help the seller sell the home at full market_value your chances of getting the price you want will be maximized we help sellers save money in two ways first we help them sell their homes faster this means that they avoid the extra interest payments on their mortgage that they form 886-a page of department of the treasury-internal revenue service schedule number or exhibit form 886-a name of organization taxpayer explanation of items tax identification_number year period ended ev date ein 200x 200x org would otherwise be responsible for while they wait for their home to sell second we help them maximize their net profit in a typical transaction negotiations will cause the seller to reduce the sales_price on average by x by using our program the seller will sell his home at full market_value using our program is easy and rewarding after the closing the seller donates the grant amount plus a small fee either dollar_figurex or x whichever is less to org this replenishes our pre-existing gift funds and makes it possible for more buyers and seller to benefit from org’s down payment assistance lenders org helps lenders close more loans and gets more families into homes our program provides lenders with a x increase in the number of qualified home buyers this in turn will increase the lender’s originations and fundings our excellent service helps make this process fast and easy buyers participating in this program need no additional qualifying they simply need to be approved through an automated underwriting system for a mortgage loan that allows the down payment to come from gift funds from a non-profit organization we also help minimize the risk of default by educating your borrowers with an online homeowner’s education program take advantage of the increase in potential home buyers by using org real_estate professionals org benefits real_estate professionals by bringing more qualified homebuyers means that real_estate professionals will be able to increase their sales by eliminating the up- front funds obstacle we can increase your potential clients by x our program is designed to be easy fast and hassle free by showing your buyers and sellers the advantages of using org's program you can increase your listing opportunities applicable legal principles sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if exempt purposes specified in the code sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that accomplish form 886-a page of department of the treasury-internal revenue service form 886-a tax identification_number name of organization taxpayer explanation of items year period ended rev date org ein schedule number or exhibit 200x 200x sec_1_501_c_3_-1 the regulations provides that an organization is not organized or private interest to operated exclusively for exempt purposes unless it serves a public rather than a meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 the regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 the regulations provides in part that the term educational relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of the code sec_501 if the trade_or_business furthers an exempt_purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single will destroy the exemption regardless of the number or importance of truly nonexempt purpose if substantial in nature exempt purposes in easter house v u s cl_ct affd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in in addition although the organization substantial advertising and accumulated substantial profits provided health care to indigent pregnant women it only did so when a family willing to adopt a accordingly the court found that the business woman’s child sponsored the care financially purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes department of the treasury-intemal revenue service page of form 886-a schedule number or exhibit form 886-a tax identification_number name of organization taxpayer explanation of items year period ended rev date ein 200x 200x org described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1 c -1 d ii the court concluded by stating that even if the political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class ina non-select manner in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization's activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_2006_27 discusses three examples of organizations providing down payment assistance and whether each qualified as an organization described in sec_501 of the code department of the treasury-internal revenue service form 886-a page of schedule number or exhibit explanation of items tax identification_number year period ended form 886-a rev date name of organization taxpayer 200x 200x org ein situation describes x a non-profit corporation that helps low-income individuals and families purchase decent safe and sanitary homes throughout the metropolitan area in which it is located as a substantial part of its activities x makes assistance available exclusively to low-income individuals and families to provide part or all of the funds they need to make a down payment on the purchase of a home individuals are eligible to receive assistance from the downpayment assistance program if they are low-income individuals have the employment history and financial history necessary to qualify for a mortgage and would so qualify but for the lack of a down payment to fund its down payment assistance program and other activities the organization conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation x's grantmaking process is structured to ensure that its staff awarding grants does not know the identity of the party selling the home to the grant applicant or the identities of any other parties such as real_estate agents or developers who may receive a financial benefit from the sale the staff also does not know whether any of the interested parties to the transaction have been solicited for contributions to the organization or have made pledges or actual contributions to the organization further the organization does not accept any contributions contingent on the sale of a particular property or properties - in situation the revenue_ruling held the organization qualifies for exemption because its purposes and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes the way the organization conducts its down payment assistance program establishes that its primary purpose is to address the needs of its low-income grantees the organization conducts a broad based fundraising program and receives support from a wide array of sources their policies of ensuring that its grantmaking staff does not know the identity or contributor status of the party selling the home to the grant applicant or any other party who may receive a financial benefit from the sale and of not accepting contributions contingent on the sale of any particular properties ensure that it is not beholden to any particular donors or other supporters whose interest may conflict with that of the low-income buyers the organization is working to help in situation y is a nonprofit corporation that is like x in all respects as set forth in situation except as follows under y's grantmaking procedures y's staff considering a particular applicant's application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with finally does not each of these transactions and the amount of the home seller's payment to y conduct a broad based fundraising campaign to attract financial support rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y's down payment assistance department of the treasury-internal revenue service page of form 886-a form 886-a rev date explanation of items schedule number or exhibit tax identification_number year period ended name of organization taxpayer org ein 200x 200x in situation the revenue_ruling held y does not qualify as an organization described in sec_501 to finance its down payment assistance activities y relies on sellers and other real- estate related businesses that stand to benefit from the transactions y facilitates furthermore in deciding whether to provide assistance to a low-income applicant y's grantmaking staff knows the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested_party is willing to make a payment to y y's receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y's reliance on these contributions for most of its funding indicate that the benefit to the home seller is a critical aspect of y's operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy y who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 is structured and operated to assist private parties in situation z is a nonprofit corporation formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate-income families as a substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly-constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate- income home buyers for the responsibility of home ownership to fund its down payment assistance program and other activities z conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation the revenue_ruling held that although z does not limit its down payment assistance program to low-income recipients z's down payment assistance program still serves a charitable purpose described in sec_501 because it combats community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs through a combination of counseling and financial assistance z helps low and moderate-income families in that area to acquire decent safe and sanitary housing and to prepare for the responsibilities of home ownership in this respect z is like the organization described in situation of revrul_70_585 because z is operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 the revenue_ruling concluded that down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity form 886-a page of department of the treasury-internal revenue service form 886-a rev date explanation of items schedule number or exhibit tax identification_number year period ended name of organization taxpayer org ein 200x 200x and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from such home buyers’ gross incomes as gifts under sec_102 the benefits provided to the home buyers in these circumstances are sufficiently removed from the interests of any home sellers or sales agents that they proceed from a detached and disinterested generosity on the part of the donor organization and such grants lack the indicia of a rebate price adjustment or quid pro quo in situation the organization is not operated exclusively for charitable purposes incident to a sale and consequently does not qualify for exemption from federal_income_tax as an organization described in sec_501 effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq government's position in order for an organization to retain its exempt status it must demonstrate to the internal_revenue_service that it meets both the organizational and the operational tests the facts stated above indicate that org failed the operational_test charitable purposes include relief of the poor and distressed see sec_4 c -1 d of the regulations org’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low- income individuals and families to obtain decent safe housing see revrul_2006_27 situation org did the down payment assistance program did not serve exclusively low-income persons not establish that it has any income limitations for participation in its dpa program its program is open to every homebuyer without any income limitations who otherwise qualified for financing from a lender org s dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_2006_27 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does department of the treasury-internal revenue service form 886-a page of schedule number or exhibit form 886-a rev date explanation of items name of organization t axpayer org tax identification_number ein year period ended 200x 200x not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code also org’s dpa program provided a private benefit to various parties similar to the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in a dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home's listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in dpa program benefit by being able to purchase a home without having to commit more of their own funds the program also helps lenders to close more loans and helps real_estate_professional to close more deals because org contracted its service out to a mortgage company the mortgage company also benefited to receive fees from each dpa transaction to finance its down payment assistance activities org relies exclusively on sellers org neither solicits nor receives funds from other sources org requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller's home plus an administrative fee of x of home sales_price org receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org's operations org's receipt of a payment from the home seller corresponding to the amount of the down payment assistance in almost every transaction and org's reliance on these payments for all its funding indicate that the benefit to the home seller is a critical aspect of org’s operations the sellers got the benefit of having their property sold quicker due to greater number of potential home because the amount that home buyers received from buyers without actually incurring any costs org was incorporated into the sale price of a home the purported beneficiaries in fact did not receive anything from org further because the transaction fees charged by org was based on a percentage of the sales_price org benefited from the transactions by maximizing its fees the circular cash_flow indicates that the corporation's primary goal was to facilitate transactions for the benefit of private parties involved or connected to these transactions ie buyers who were not necessarily members of a charitable_class sellers real_estate professionals the contracted mortgage company etc which provided health care to indigent pregnant women only when a family willing to adopt a woman's child sponsored the care financially in this respect org is like the organization considered in easter house operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 a foundation's trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not limit its services primarily to persons within a charitable_class org did not solicit or receive any funds from parties that did not have interest in the down payment form 886-a page of department of the treasury-internal revenue service tax identification_number year period ended explanation of items schedule number or exhibit form 886-a rev date name of organization taxpayer org ein 200x 200x transactions like the organizations considered in am erican campaign academy supra and easter house v u s cl_ct affd 846_f2d_78 fed cir a substantial part of org's activities furthered commercial rather than exempt purposes org does not qualify as an organization described in r c sec_501 because it operates a y serve an exempt_purpose described in sec_501 ted org should be revoked and org is required to file forms program that does not exclusivel therefore the exempt status gran for the years 200x and after form 886-a page of department of the treasury-internal revenue service
